Case 1:19-cv-02859-ARR-RER Document 10 Filed 07/29/19 Page 1 of 5 PageID #: 299



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 THEODORE LACHMAN, Individually and
 on behalf of all others similarly situated,

                       Plaintiffs,
        v.
                                                  Case No.: 1:19-CV-02859-ARR-RER
 REVLON, INC., PAUL MEISTER, DEBRA
 PERELMAN, VICTORIA DOLAN,                        Hon. Allyne R. Ross
 WENDEL F. KRALOVICH, LORENZO
 DELPANI, ROBERTO SIMON, SIOBHAN
 ANDERSON, FABIAN T. GARCIA, AND
 JUAN R. FIGUEREO,

                        Defendants


     STIPULATION AND [PROPOSED] ORDER REGARDING APPOINTING LEAD
        PLAINTIFFS AND APPROVING SELECTION OF CO-LEAD COUNSEL

       WHEREAS, two motions for appointment as lead plaintiff and approval of selection of

counsel were filed on the July 15, 2019 statutory deadline in the above-captioned securities class

action brought pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”) on behalf

of investors in Revlon, Inc. by: (1) Theodore Lachman (“Lachman”) (Dkt. No. 5); and (2) OOO iK

Barna Group (“OOO iK”) (Dkt. No. 7);

       WHEREAS, there are no other completing lead plaintiff motions besides the motions filed by

Lachman and OOO iK;

       WHEREAS, both movants recognize that they each have significant interest in any recovery

sought and satisfy the relevant requirements of adequacy and typicality under Rule 23 of the Federal

Rules of Civil Procedure and after reviewing each other’s submissions, believe it is in the putative

class’ best interest to be appointed as Co-Lead Plaintiffs;

       WHEREAS, Lachman and OOO iK are committed to supervising the conduct of this
                                                   1
Case 1:19-cv-02859-ARR-RER Document 10 Filed 07/29/19 Page 2 of 5 PageID #: 300



litigation by their counsel and to ensuring that counsel coordinate appropriately and avoid any

duplication of effort in the conduct of the litigation;

        IT IS HEREBY STIPULATED, that subject to the Court’s approval, Lachman and OOO iK

agree to serve as Lead Plaintiffs and The Rosen Law Firm, P.A. (“Rosen Law”) and Glancy Prongay

& Murray LLP (“GPM”) agree to serve as Co-Lead Counsel.

  I.    APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF COUNSEL

        1.      Lachman and OOO iK have moved this Court to be appointed as Lead Plaintiffs in

the above-captioned action (the “Action”) and to approve the counsel retained to be Lead Counsel.

        2.      Having considered the provisions of Section 21D(a)(3)(B) of the PSLRA, 15 U.S.C.

§ 78u-4(a)(3)(B), the Court hereby determines that Lachman and OOO iK are the most adequate

plaintiffs and satisfy the requirements of the PSLRA. The Court hereby appoints Lachman and OOO

iK as Lead Plaintiffs to represent the interests of the class.

        3.      Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v),

Lachman and OOO iK have selected and retained the law firms of Rosen Law and GPM to serve as

Co-Lead Counsel. The Court approves Lachman’s and OOO iK’s selection of Co-Lead Counsel.

        4.      Co-Lead Counsel shall have the following responsibilities and duties, to be carried

out either personally or through counsel whom Co-Lead Counsel shall designate:

                a.      to coordinate the briefing and argument of any and all motions;

                b.      to coordinate the conduct of any and all discovery proceedings;

                c.      to coordinate the examination of any and all witnesses in depositions;

                d.      to coordinate the selection of counsel to act as spokesperson at all pretrial

conferences;

                e.      to call meetings of the plaintiffs’ counsel as deemed necessary and appropriate

from time to time;
                                                    2
Case 1:19-cv-02859-ARR-RER Document 10 Filed 07/29/19 Page 3 of 5 PageID #: 301



                f.     to coordinate all settlement negotiations with counsel for defendants;

                g.     to coordinate and direct the pretrial discovery proceedings and the preparation

for trial and the trial of this matter, and to delegate work responsibilities to selected counsel as may

be required;

                h.     to coordinate the preparation and filings of all pleadings; and

                i.     to supervise all other matters concerning the prosecution or resolution of the

claims asserted in the Action.

       5.       No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings or

discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of Co-

Lead Counsel.

       6.       Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

except those specifically addressed to a plaintiff other than the Lead Plaintiffs, shall be completed

upon service of Co-Lead Counsel.

       7.       Co-Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’

counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and coordinate the

activities of plaintiffs’ counsel. Co-Lead Counsel shall be the contact between the Court and plaintiffs

and their counsel.

 II.   NEWLY FILED OR TRANSFERRED ACTIONS

       8.       When a case that arises out of the subject matter of this Action is hereinafter filed in

this Court or transferred from another Court, the Clerk of this Court shall: (a) file a copy of this Order

in the separate file for such action; (b) mail a copy of this Order to the attorneys for the plaintiff(s)

in the newly filed or transferred case and to any new defendant(s) in the newly filed or transferred

case; and (c) make the appropriate entry on the docket for this action.
                                                    3
Case 1:19-cv-02859-ARR-RER Document 10 Filed 07/29/19 Page 4 of 5 PageID #: 302



       9.      Each new case that arises out of the subject matter of the action that is filed in this

Court or transferred to this Court shall be consolidated with the Action and this Order shall apply

thereto, unless a party objecting to this Order or any provision of this Order shall, within ten (10)

days after the date upon which a copy of this Order is served on counsel for such party, file an

application for relief from this Order or any provision herein and this Court deems it appropriate to

grant such application.

       10.     During the pendency of this litigation, or until further order of this Court, the parties

shall take reasonable steps to preserve all documents within their possession, custody or control,

including computer-generated and stored information and materials such as computerized data and

electronic mail, containing information that is relevant to or which may lead to the discovery of

information relevant to the subject matter of the pending litigation.

Dated: July 29, 2019                                   THE ROSEN LAW FIRM, P.A.

                                                       /s/ Phillip Kim
                                                       Phillip Kim, Esq. (PK 9384)
                                                       Laurence M. Rosen, Esq. (LR 5733)
                                                       275 Madison Avenue, 34th Floor
                                                       New York, New York 10016
                                                       Tel: (212) 686-1060
                                                       Fax: (212) 202-3827
                                                       Email: pkim@rosenlegal.com
                                                       Email: lrosen@rosenlegal.com

                                                       Co-Lead Counsel for Movants and [Proposed]
                                                       Co-Lead Counsel for the Class

                                                       GLANCY PRONGAY & MURRAY LLP

                                                       /s/ Lesley F. Portnoy
                                                       Lesley F. Portnoy (LP-1941)
                                                       230 Park Ave., Suite 530
                                                       New York, NY 10169
                                                       Telephone: (212) 682-5340
                                                       Facsimile: (212) 884-0988
                                                       Email: lportnoy@glancylaw.com


                                                   4
Case 1:19-cv-02859-ARR-RER Document 10 Filed 07/29/19 Page 5 of 5 PageID #: 303



                                           -and-

                                           GLANCY PRONGAY & MURRAY LLP
                                           Lionel Z. Glancy
                                           Robert V. Prongay
                                           Charles H. Linehan
                                           Pavithra Rajesh
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, CA 90067
                                           Telephone: (310) 201-9150
                                           Facsimile: (310) 201-9160
                                           Email: info@glancylaw.com

                                           Co-Lead Counsel for Movants and [Proposed]
                                           Co-Lead Counsel for the Class




 IT IS SO ORDERED.

 DATED:

                              HONORABLE ALLYNE R. ROSS
                              UNITED STATES DISTRICT COURT JUDGE




                                       5
